DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment, filed on 03/17/2022 has been entered and acknowledged by the Examiner.
Claims 1-18 are pending in the instant application.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 1 and 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1 and 10, and specifically comprising the limitation of “and an orthographic projection of the common electrode on the base substrate  coincides with at least a part of an orthographic projection of the cross-shaped main electrode on the base substrate; and wherein the common electrode extends toward a center of the cross-shaped main electrode” including the remaining limitations.
	Claims 2-9 and 11-18 are allowable, at least, because of their dependencies on claims 1 and 10, respectively.
	
Examiner Note:  Hong et al (US PG Pub. No. 2016/0320672) discloses, at least in figure 3, an array substrate (100,¶ [0074]) , comprising a base substrate (110, ¶ [0075]) and a plurality of pixel units (LCD’s have hundreds or thousands of pixels) distributed in an array on the base substrate (110), wherein each of the pixel units comprises: a common electrode (270;¶ [0073]) and a pixel electrode (191, ¶ [0073]) positioned above the common electrode (270, fig.1); wherein the pixel electrode comprises a cross-shaped main electrode (191, ¶ [0073], line 1) and a branch electrode (195 or 197, fig. 1, ¶ [0073]) electrically connected to the cross-shaped main electrode (191).
Hong fails to disclose an orthographic projection of the common electrode on the base substrate coincides with at least a part of an orthographic projection of the cross-shaped main electrode on the base substrate; and wherein the common electrode extends toward a center of the cross-shaped main electrode (the cross shaped pixel electrode actually corresponds to an aperture in the common electrode (which is typical in the Prior Art). 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879